Citation Nr: 9920133	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-19 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability with radiating numbness.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a shoulder 
disability.

5.  Entitlement to service connection for a respiratory 
disability.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a left jaw 
disability.

9.  Entitlement to an increased rating for tinea cruris, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 1998 and November 1998 
rating decisions by the Lincoln, Nebraska, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The Board observes that an April 1998 rating decision denied 
the veteran's request for entitlement to service connection 
for post-traumatic stress disorder.  This issue is not in 
appellate status, as no notice of disagreement has been 
received to initiate an appeal from the RO's decision.


FINDINGS OF FACT

1.  There is no medical diagnosis of a current right knee 
disability.

2.  There is no medical evidence of a nexus between a low 
back disability with radiating numbness and the veteran's 
period of active military service.

3.  There is no medical evidence of a nexus between a neck 
disability and the veteran's period of active military 
service.

4.  There is no medical diagnosis of a current shoulder 
disability.

5.  There is no medical diagnosis of a current respiratory 
disability.

6.  There is no medical diagnosis of current hearing loss.

7.  There is no medical diagnosis of tinnitus.

8.  There is competent medical evidence showing that the 
veteran's left jaw disability is possibly related to his 
claimed injury in service.

9.  The veteran's service-connected tinea cruris is 
manifested by clinical evidence of erythema in both the 
inguinal and gluteal regions; the veteran's skin disability 
is not productive of constant itching or exudation, nor is it 
manifested by extensive lesions or marked disfigurement.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right knee disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a low back disability with radiating numbness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a neck disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for a shoulder disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for a respiratory disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

7.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

8.  The veteran's claim of entitlement to service connection 
for a left jaw disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

9.  The schedular criteria for a rating in excess of 10 
percent for tinea cruris have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

A.  Right Knee

The veteran contends that he suffers from a right knee 
disability as a result of an October 1969 injury to his right 
knee during service.  A September 1997 VA examination 
revealed no evidence of swelling or tenderness in the 
veteran's knees.  Both knees had normal range of motion.  The 
diagnosis was history of a right knee injury while in 
service.  Although the examiner noted that the veteran 
complained of intermittent pain in the right knee, and 
indicated possible traumatic arthritis, X-rays revealed a 
normal right knee.  Therefore, the veteran's claim for a 
right knee disability must denied as not well grounded for 
lack of a medical diagnosis of a current disability.

B.  Low Back And Neck

A September 1997 VA examination includes a medical assessment 
of a mild broad bulge at the L4-L5 and C5-C6 levels, and the 
Board accepts these as medical diagnoses of current low back 
and neck disabilities for well-grounded purposes.  Epps.  The 
veteran has claimed that he began having back and neck 
problems during service.  The veteran's assertions with 
regard to his back and neck problems during service are 
accepted as credible for well-grounded purposes.  Epps.

However, in the instant case, there is no medical evidence 
linking the veteran's low back and neck disabilities to 
service.  It appears that any low back or neck problems 
experienced during service did not result in chronic 
disability.  In this regard, the Board observes that the 
veteran's spine and neck were clinically evaluated as normal 
on his discharge examination in December 1970.

While the veteran has contended that he has a low back and 
neck disability due to events during service, his contentions 
do not make his service connection claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995) (holding 
that laypersons are not competent to offer medical opinions).  
As the veteran has not presented any competent medical 
evidence that he currently suffers from a low back or neck 
disability related to service, and as there is no medical 
evidence linking the continuity of symptomatology which the 
veteran claims to his current low back and neck disabilities, 
his claims for service connection for a low back and neck 
disability are not well grounded and must be denied on that 
basis.  38 U.S.C.A. § 5107(a).  See Savage, supra.

C.  Shoulder Disability

A September 1997 VA examination reflects that the veteran was 
diagnosed with intermittent left upper extremity weakness and 
numbness, etiology unknown.  Even if this condition could be 
construed as a current disability, and even if the veteran's 
service connection claim for low back, neck, and shoulder 
disabilities encompassed this symptomatology, the Board notes 
that the veteran's upper extremities were clinically 
evaluated as normal on his December 1970 separation 
examination.  Further, no physician has attributed this 
condition to the veteran's military service.

Private and VA medical records contain no diagnosis of a 
shoulder disability, and the veteran's claim for a shoulder 
disability must denied as not well grounded for lack of a 
medical diagnosis of a current disability.

D.  Respiratory Disability

Private and VA medical records contain no diagnosis of a 
current respiratory disability or disease.  Physical 
examination of the veteran's chest and lungs during the 
September 1997 VA examination showed that the veteran's chest 
was symmetrical and his lung fields were clear.  A September 
1997 X-ray of the veteran's chest revealed no active lung 
disease.  Therefore, the veteran's claim for a respiratory 
disability must denied as not well grounded for lack of a 
medical diagnosis of a current disability.

E.  Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Examination of the veteran's ears at the September 1997 VA 
examination revealed no abnormalities.  The veteran made 
complaints of ringing in the ears.  However, a review of both 
private and VA medical records reveals no diagnosis of a 
hearing loss or tinnitus.  Therefore, the veteran's claims 
for entitlement to service connection for a hearing loss and 
tinnitus must denied as not well grounded for lack of a 
medical diagnosis of a current disability.

F.  Left Jaw 

The veteran underwent a VA examination in September 1997.  He 
indicated that while on guard duty in Vietnam, he came upon a 
"Vietnamese citizen" attempting to undo parts of a pipeline.  
The veteran indicated that he was hit on the left mandible 
with a wrench, resulting in the teeth on his left side being 
knocked loose.  He stated that he was unconscious when his 
sergeant  found him.  He was bleeding from the mouth but was 
not hospitalized.  He did not seek medical attention at that 
time, and did not see a dentist until three years later.  He 
stated that he was informed that he must have suffered a 
fractured mandible.  Physical examination revealed that the 
mandible was displaced 4 millimeters to the right.  He also 
had a very pronounced anterior open bite; he stated that his 
occlusion was not like it was when he entered service.  The 
examiner stated that it was not possible to determine whether 
the current malocclusion existed prior to the service 
incident involving the wrench.  The examiner further 
commented that the veteran did have a problem with his left 
temporomandibular joint, which was consistent with the 
traumatic injury described by the veteran.  The examiner 
noted that if the mandibular were fractured and untreated it 
would explain the current malocclusion.

Based on the September 1997 VA examiner's statement, the 
Board finds that there is competent medical evidence 
suggesting a possible link between the veteran's left jaw 
disability and his claimed injury during service.  It is also 
pertinent to note that the veteran's service medical records, 
including his December 1970 separation examination, contain 
no complaints or references to a left jaw injury or 
abnormality.  The Board also notes that during his service in 
Vietnam, the veteran did often seek medical treatment for 
other conditions.  However, during those visits there is no 
indication that he complained of or made any references to a 
left jaw problem.  The Board further observes that the 1972 
VA examiner made a specific finding of no dental trauma.  
Nevertheless, because the September 1997 VA examiner 
indicated that a traumatic event may have caused the 
veteran's current left jaw disability, the Board finds that 
the veteran's claim for service connection for a left jaw 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Board also notes that an IME opinion has been requested 
on behalf of the veteran in conjunction with his claim for 
service connection for a left jaw disability.  The basis for 
that request was his dissatisfaction with the September 1997 
VA dental examination.  When, in the opinion of the Board, an 
additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal, the Board 
may obtain an advisory medical opinion from one or more 
independent medical experts who are not employed by the VA.  
See 38 U.S.C.A. § 7109 (West 1991 & Supp. 1998); 38 C.F.R. § 
20.901(d) (1998).  The necessity of obtaining such an opinion 
is left to the discretion of the Board.  Bielby v. Brown, 7 
Vet. App. 260, 269 (1994).  While the law authorizes 
procurement of an advisory medical opinion from one or more 
medical experts who are not VA employees when warranted by 
the medical complexity or controversy involved in a pending 
claim (38 C.F.R. § 3.328), the need for such an action is not 
shown in the present matter.  In fact, and contrary to the 
veteran's attorney's assertion, the September 1997 VA 
examiner did essentially offer a nexus opinion, remarking 
that the veteran's left jaw disability could be related to a 
traumatic injury to the mandible.

Conclusion As to Service Connection Claims

In an October 1997 statement, and during his September 1997 
VA examination, the veteran indicated that he was exposed to 
herbicides during his service in Vietnam.  He has implied 
that his disabilities resulted from his exposure to 
herbicides (Agent Orange) during his service in Vietnam.  The 
record clearly shows that he did indeed serve in Vietnam 
during the Vietnam conflict.  However, the veteran's 
disabilities are not among the diseases listed in 38 C.F.R. § 
3.309(e). Furthermore, there is no evidence that any 
physician or other qualified health care professional has 
attributed the veteran's disabilities to exposure to Agent 
Orange or otherwise to service.  Therefore, any claim that 
the veteran has a disability as a result of exposure to a 
herbicide agent is not well grounded.

In his December 1998 substantive appeal, the veteran has 
stated that he is entitled to a "thorough and contemporaneous 
examination" and has essentially alleged that he received an 
inadequate VA examination.  His representative has indicated 
that the September 1997 VA examination was inadequate in that 
nexus opinions were not offered.  First, as the veteran has 
not presented well grounded claims (other than for the left 
jaw), the duty to assist the veteran, to include an 
additional VA compensation examination, does not arise.  See 
Slater v. Brown, 9 Vet. App. 240 (1996); Franzen v. Brown, 9 
Vet. App. 235 (1996).  The United States Court of Appeals for 
the Federal Circuit held that only a person who has submitted 
a well grounded claim can be determined to be a claimant for 
the purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464, 
1468-69 (1997).  In any event, the Board finds that the 
September 1997 VA examination was in fact adequate for rating 
purposes.  The Board notes that the report of examinations 
reflect that the VA examiners recorded the past medical 
history, noted the veteran's current complaints, and 
conducted a physical examination.  For these reasons, the 
Board finds that the VA examination is adequate for rating 
purposes.

The veteran has stated that he is entitled "to an adequate 
reason and bases."  This issue is an ancillary issue to the 
veteran's underlying claims.  The adequacy of the reasons and 
bases of the decision denying a benefit may be contested only 
as part of an appeal on the merits of the decision rendered 
on the primary issues.

By this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to render 
his service connection claims (other than the claim 
concerning the left jaw) well grounded.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Further, the Board is aware of no circumstances in 
this matter which would put VA on notice that relevant 
evidence may exist or could be obtained, which, if true, 
would make the claims for service connection plausible.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II.  Increased Rating For Tinea Cruris

A mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

The veteran was granted service connection for tinea cruris 
in a February 1998 rating decision, and was assigned a 10 
percent rating effective March 24, 1997.

The veteran underwent a VA skin examination in July 1998.  He 
indicated that his skin problem was aggravated by warm 
weather.  He remarked that he had been placed on medications, 
including Clotrimazole.  It was noted that in September 1997 
a rash was detected along his belt line, and in November 1997 
a recurrence of a pruritic rash in both inguinal regions was 
present.  Physical examination of the skin showed mild 
erythema in both inguinal areas.  There were sharply 
circumscribed erythematous, dry, scaly patches over both 
gluteal regions and overlying the right iliac crest.  The 
Border of these patches was elevated and slightly more 
erythematous.  There were no lesions noted, and no lesions 
were noted in the upper extremities.  In both lower 
extremities there were a few tiny pustules at the bases of 
the hair follicles.  There were no ulcerative or crusted 
legions on the trunk or extremities.  Diagnoses included 
tinea corporis, history of tinea cruris, and folliculitis of 
the lower extremities.

In this case, the diagnostic code which most closely relates 
to tinea cruris is Diagnostic Code 7806, eczema.  A 10 
percent rating under this code section is warranted for a 
skin disorder with exfoliation, exudation or itching, 
involving an exposed surface or extensive area.  The next 
higher rating of 30 percent requires a skin disorder with 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In reviewing the relevant medical evidence, the Board finds 
that the veteran's skin disability remains symptomatic 
despite the use of medications.  There is clinical evidence 
of erythema in both the inguinal and gluteal regions.   While 
the veteran's skin disability appears somewhat resistant to 
treatment, his current 10 percent rating contemplates a skin 
disorder with exfoliation, exudation or itching, involving an 
exposed surface or extensive area.  However, the Board is 
unable to conclude that the veteran's lesions are extensive, 
and there is no medical evidence or commentary to indicate 
that the veteran's skin disability is markedly disfiguring.  
Further, the medical records have not reported objective 
findings, such as persistent oozing lesions or evidence of 
scratching, to indicate constant exudation or itching.  
Therefore, as the medical evidence of record does not 
objectively confirm constant itching or exudation, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A well grounded claim not having been submitted, service 
connection for a right knee disability is denied.

A well grounded claim not having been submitted, service 
connection for a low back disability with radiating numbness 
is denied.

A well grounded claim not having been submitted, service 
connection for a neck disability is denied.

A well grounded claim not having been submitted, service 
connection for a shoulder disability is denied.

A well grounded claim not having been submitted, service 
connection for a respiratory disability is denied.

A well grounded claim not having been submitted, service 
connection for hearing loss is denied.

A well grounded claim not having been submitted, service 
connection for tinnitus is denied.

The veteran's claim of entitlement to service connection for 
a left jaw disability is well grounded, and to that extent 
his appeal is granted.

A rating in excess of 10 percent for tinea cruris is denied.


REMAND

As the veteran has presented a well grounded claim for 
service connection for a left jaw disability, the Board must 
now evaluate the claim on the merits based on all the 
evidence of record.  Initially, the Board finds that while 
the veteran has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, since the RO found the claim to be not 
well grounded and, therefore, did not adjudicate the issue on 
the merits, a remand is warranted so that the veteran will 
not be prejudiced by the Board's present consideration of the 
claim on the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

The RO should adjudicate the claim for 
service connection for a left jaw 
disability on the merits.  If the claim 
is denied, a supplemental statement of 
the case should be issued to the veteran 
and his representative, and they should 
be given the opportunity to respond 
thereto.  Then the case should be 
returned to the Board for further 
appellate consideration.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  



		
	JAMES A. FROST	
	Acting Member, Board of Veterans' Appeals



